                                                                                      FILED
                                                                                      4/27/21 1:55 pm
                                                                                      CLERK
                                                                                      U.S. BANKRUPTCY
                       IN THE UNITED STATES BANKRUPTCY COURT                          COURT - WDPA
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:

  MICHAEL K. HERRON                              :     Case No.     19-24527-TPA
                                                 :
                 Debtor(s)                       :     Chapter 11
                                                 :
      MICHAEL K. HERRON,                         :     Adversary No. 20-2133-TPA
                                                 :     Related to Doc No. 5, 8
                 Plaintiff(s)                    :
                                                 :
                 v.                              :
                                                 :
         BANK OF AMERICA,                        :     Hearing: May 11, 2021 at 10:00 A.M.
                                                 :
                 Defendant(s)                    :



                                  ORDER SETTING TRIAL



               Due to the ongoing public health crisis, the hearing scheduled in this matter shall

be held entirely by video. This includes the remote examination of witnesses, which is permissible

under Federal Rule of Civil Procedure 43(a), made applicable herein by Federal Rule of

Bankruptcy Procedure 9017, “[f]or good cause in compelling circumstances and with appropriate

safeguards[.]” Therefore,


               AND NOW, this 26th day of April, 2021, after the Final Pretrial Conference held

this date on above-captioned adversary proceeding involving the Amended Complaint to

Determine Secured Status (Doc. 5) and the Answer of Bank of America, N.A. to the Plaintiff’s

Complaint to Determine Secured Status (Doc. 8), it is hereby ORDERED, ADJUDGED and

DECREED that:


                                                1
              (1)    A trial on the above matter is scheduled via the Zoom Video Conference

Application for May 11, 2021 at 10:00 A.M.


              (2)    Appearances:     All those Parties and Attorneys intending to appear must

participate remotely by using the Zoom Video Conference Application (hereinafter “Zoom”).


              (3)    Registration of Zoom Users: To allow the Court to properly plan for the

hearing, no later than May 7, 2021:

              (a)    Each Party must register with the Court all persons
                     representing or sponsored by the Party (i.e. counsel,
                     witnesses, Party representatives) who wish to attend the
                     hearing via Zoom.

              (b)    Registration is made by e-mailing a list containing each
                     person’s name, relationship to the party, and role in the
                     hearing to Judge Agresti’s Staff Attorney, Courtney
                     Helbling, at courtney_helbling@pawb.uscourts.gov.

              (c)    Registration information must also include what type of
                     device each person will be connecting from. This
                     information will be used only for purposes of identifying
                     incoming participants to the Zoom session and will not be
                     made public.

              (d)    In order to optimize the use of Zoom, the Court requests that,
                     if possible, Counsel limit requests for Zoom participation to
                     one attorney per law firm.

              (e)    All Counsel expecting to actually participate in the hearing
                     and question a witness must attend via Zoom unless
                     exempted by the Court.

              (f)    Individuals intending to register solely for telephonic
                     attendance must register with Atty. Helbling no later than 24
                     hours prior to the start of the hearing otherwise he/she may
                     not be able to attend the hearing.




                                               2
               (4)      Accessing Zoom Hearing:        To join the Zoom hearing please initiate and

use   the   following    link   at   least   15   minutes    prior   to   the   scheduled   hearing

time: https://www.zoomgov.com/j/16021303488, or alternatively, you may use the following to

access the Zoom Hearing: Meeting ID: 160 2130 3488. For questions regarding the connection

contact Judge Agresti’s Staff Lawyer, Atty. Courtney Helbling, at 814-464-9781.


               (5)      Zoom Hearing Attire:          Appropriate professional courtroom attire is

required for attorney attendance.


               (6)      Minimization of Noise Interference:        One of the challenges the global

health crisis has created is the need for many to conduct work out of informal workspaces which

are often not protected from the ambient noises of life (for example, pets, other persons in the

household, phone line interference, etc.). As a result, all Zoom participants must make a concerted

effort to minimize all background noise. As part of this effort,


               (a)      All Zoom participants must mute their microphone even
                        before connecting to the Zoom Hearing;

               (b)      Microphones are to remain muted unless actively speaking;

               (c)      Unless directly addressed by the Court, during the course of
                        the Zoom Hearing, Counsel may indicate a desire to speak
                        by “raising their hand” in the Chat Feature of the Zoom
                        Hearing mode. Using this feature will send a notification to
                        the Court and Counsel will be provided with an opportunity
                        to address the Court. Counsel should familiarize themselves
                        with the Chat Feature prior to the Hearing; and,

               (d)      In order to reduce the “echo effect,” when speaking during
                        the Zoom Hearing the participants must reduce the volume
                        of his/her microphone to the lowest level possible to allow
                        the participant to reasonably participate in the Zoom
                        Hearing.



                                                  3
               (7)     Witnesses: In addition to the registration of witnesses as Zoom participants

under Paragraph 3 above, no later than May 7, 2021 each party shall file on the docket the

following information for each witness:

               (a)     The name and title of the witness;

               (b)     The general topic(s) of the witness’s testimony;

               (c)     The geographical location of the witness (city, state,
                       country);

               (d)     The type of location from which the witness will testify (ex.
                       residence, office, etc.). For privacy reasons, please do not
                       include an exact address;

               (e)     Indicate whether anyone will be in the room with the witness
                       during testimony and if so, the identity of that person
                       (name/title/relationship to witness) and the purpose of their
                       presence, and;

               (f)     Which exhibits, if any, the party expects to utilize during
                       examination of the witness.

               (8)     Exhibits: The Parties shall cooperate in the exchange of all documents

incidental and related to the matter at issue and file an Exhibit List identifying all exhibits to be

offered at the time of the evidentiary hearing. As the Court will be the party “sharing” the

referenced documents via Zoom during the Hearing, compliance with exhibit filing instructions is

essential to the smooth and efficient presentation of Exhibits. In addition to the instructions set

forth below regarding exhibits, for a more detailed description of instructions for processing of

exhibits in Judge Agresti cases, Parties are directed to Judge Agresti's webpage at

http://www.pawb.uscourts.gov/procedures, on or before May 7, 2021:


               (a)     The Parties shall provide the Court with a single courtesy
                       copy of the cumulatively marked, Bates stamped exhibits, in
                       paper form (see Paragraph 9, below), as well as a USB drive


                                                 4
                       containing all exhibits at the time of the pretrial conference
                       or evidentiary hearing whichever first occurs;
               (b)     The Parties shall make three (3) additional sets of exhibits
                       for use by Court staff and witnesses and provide them to the
                       Court at least three (3) full business days prior to the date set
                       for the scheduled hearing;
               (c)     Unless an objection is noted on the Exhibit List, exhibits will
                       be admitted without further testimony. Any objections noted
                       on the Exhibit List as to the admissibility of a specific exhibit
                       will be resolved prior to use of the exhibit;
               (d)     All exhibits upon which there is an agreement as to
                       admissibility shall be pre-marked as “Court Exhibits” in
                       numerical fashion (“CR-1”, “CR-2”, etc.) with subcategories
                       of exhibits pre-marked alphabetically (“CR-1(a)”, “CR-
                       1(b)”, etc.);
               (e)     The Movant/Plaintiff’s exhibits to which there is any
                       objection shall be pre-marked alphabetically with
                       subcategories of exhibits pre-marked numerically (“A(1)”,
                       “A(2)”, etc.);
               (f)     The Respondent/Defendant’s exhibits to which there is any
                       objection shall be pre-marked numerically with
                       subcategories of exhibits pre-marked alphabetically (“1(a)”,
                       “1(b)”, etc.); and,
               (g)     No other documents will be admitted at the time of the
                       evidentiary hearing unless Counsel demonstrates cause for
                       their prior non-disclosure pursuant to this Order. Mere
                       inability to timely locate documents shall not constitute
                       cause.


               (9)     Bates Stamp Requirement: Exhibits cumulatively numbering in excess of

20, single-sided, total pages (not including an “Exhibit List” cover page index) shall be bound in

some manner, i.e., in looseleaf notebook or hard binding (with binding on the left, not the top), at

the time of presentation to the Court and for use during any proceeding. Each exhibit page

contained in the Exhibit Book shall be collectively numbered in the lower right hand corner of

each page of the collective exhibit document (Bates stamp), from the first page to the last page,

independent of any exhibit identification numbers previously placed on a respective exhibit.
                                                  5
               (10)    Stipulations: To the extent the Parties agree to present their case upon

stipulated facts and without live testimony, all or in part, a Stipulation to that effect shall be filed

setting forth all of the agreed upon facts to be relied upon by the Court in rendering its decision.

A copy of the Stipulation shall also be identified as a Courtroom Exhibit and listed as an exhibit

according to Paragraph 8, above.


               (11)    Expert Reports: The Court has found through experience that material

appearing in color on an original expert report, for example photographs of the property in an

appraisal report, are important and helpful for the Court’s consideration. Therefore, any expert

report with material in color shall be filed in color. Any courtesy copy hand-delivered to Chambers

prior to the evidentiary hearing shall also be reproduced in color.


               (12)    Recording of Hearing:           Other than the Court, no party or hearing

participant may record any part of the Hearing, whether by use of the Zoom recording capabilities,

third-party applications, or by any other means.


               (13)    Zoom Exemption: As previously noted, all participants in the Zoom

Hearing shall participate via Zoom. However, upon appropriate cause shown, filed no later than

Noon of the day prior to the Zoom Hearing, the Court may allow a one-time exemption and grant

Counsel participation by telephonic means.


               (14)    Speed Tests: Prior to the date of the Zoom Hearing, all hearing participants

are directed to test their internet connection speed to ensure that it is at least 3 Mbps. Participants

shall also test their ability to run Zoom using https://www.zoom.us/test. Counsel shall ensure that

all witnesses have access to Zoom and have complied with their testing obligations prior to the

Hearing.


                                                   6
               (15)    Zoom Operating Instructions: For the purpose of ensuring a smooth and

efficient hearing, prior to the date of the Zoom Hearing all hearing participants (including counsel

and witnesses) shall review the following information in order to familiarize themselves with the

use of Zoom:


               (a)     Hardware: Zoom is compatible for use on mobile devices
                       (such as a smartphone or tablet) as well as personal computer
                       (laptop or desktop) which have camera and microphone
                       function.
               (b)     Installation/Update of Zoom: To participate you need to
                       install the Zoom app on your smartphone/tablet or install the
                       Zoom software on a Windows or Mac laptop/desktop. If you
                       already have Zoom installed on the device you are using for
                       the Hearing, you must ensure the application is updated to
                       the most recent version.




               (c)     Testing Your Device: As stated above, all hearing
                       participants are required to test their device compatibility
                       with Zoom requirements prior to the date of the Hearing.
                       Participants can test their ability to operate Zoom at
                       https:www.zoom.us/test. Tests must be conducted on the
                       same device that will be used to participate in the hearing.

               (d)     Using Zoom: Using the device on which Zoom has been
                       installed and tested, click on the link to the meeting.

                                                 7
For additional assistance using Zoom, please consult the Zoom “Help Center” at

https://support.zoom.us/hc/en-us which offers “quick start guides” and video tutorials.


               (e)     Screen Mode: Parties are expected to view the Hearing
                       using the “Speaker View” mode.


               (16)    Notice of this Order: The Plaintiff shall immediately serve this Order on

all interested Parties by U.S mail, fax, and direct email (separate from CM/ECF), as available, and

immediately file a certificate of service.


               (17)    Failure by any Party to comply with any terms of this Order will result in

the imposition of sanctions on said Party by, inter alia, reprimand, fine, prohibition against said

Party from offering testimony and/or dismissal.




                                                      _____________________________________
                                                      Thomas P. Agresti, Judge
                                                      United States Bankruptcy Court
                                                  8
